Citation Nr: 9932371	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in Los Angeles, California, which found that the 
veteran's claim for service connection for pneumonia was not 
well grounded.  Following the veteran's personal hearing at 
the RO in February 1996, the RO issued a rating action and 
supplemental statement of the case in May 1996 which found 
that the claim was well grounded but which denied that claim 
on the merits.  For reasons which will be fully explained 
below, the Board finds that the claim for service connection 
for pneumonia is not well grounded.

During the pendency of this appeal, in April 1998, a VA 
psychologist wrote a letter at the veteran's request 
indicating that he had increasing psychiatric symptoms 
because of failed treatment for a broken ankle in 1995.  In 
May 1999, the RO wrote to the veteran requesting him to 
clarify what it was that this statement was actually 
claiming; i.e., service connection for a psychiatric disorder 
or for an ankle disorder.  The veteran did not respond.  He 
was also notified by the RO in May 1999 that he had one year 
to respond and clarify any claim to protect any future 
effective date.

The current appeal arises from the veteran's claim for 
service connection for "pneumonia."  In statements and 
testimony the veteran contends that he had pneumonia during 
service and that he has had "chronic" pneumonia ever since 
service.  He claims service connection for this disability.  
However, in his most recently received written statement of 
May 1999, the veteran noted more recent diagnoses, long after 
service separation, of bronchitis and emphysema, and he 
seemed to claim that this current respiratory disability was 
related to tobacco (cigarette) use which was related to his 
period of active service.  While a claim for service 
connection for respiratory disability secondary to tobacco 
use related to service may involve certain overlapping 
symptoms with a claim for service connection for "chronic" 
pneumonia, these claims are not inextricably intertwined.  A 
claim for disability residual to tobacco use related to 
service is not properly developed for appeal in accordance 
with 38 C.F.R. § 20.200 (1999), and such claim is referred 
back to the RO for appropriate action. 


FINDING OF FACT

While the veteran had pneumonia on more than one occasion 
during service, the clinical evidence reveals that the in-
service episodes of pneumonia were acute and transitory and 
resolved without residuals prior to service separation; and 
no clinical or other competent evidence on file shows that 
any current respiratory abnormality is causally related to 
the in-service incidents of pneumonia.


CONCLUSION OF LAW

The claim for service connection for pneumonia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  However, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that evidence pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A person who submits a claim for VA disability compensation 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The Court of 
Appeals for Veterans Claims (Court) has provided that a well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that, 
for a veteran's claim for service-connection to be well 
grounded, there must be competent evidence of: (1)  Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and, (3) a nexus between in-
service injury or disease and current disability in the form 
of medical evidence.

Facts:  The October 1974 physical examination for service 
induction did not note any respiratory difficulty or chronic 
pneumonia, but the accompanying report of medical history, 
completed by the veteran, noted that he had had rheumatic 
fever (although this was subsequently altered to the 
negative), and also complained of ear, nose, or throat 
trouble, chronic or frequent colds, and hay fever.  In 
December 1974, X-ray studies during service were interpreted 
as revealing bilateral lower lobe pneumonia.  In October 
1975, the veteran had injected lungs and coughing, sore 
throat, running nose, headaches and chills.  An X-ray study 
of the chest resulted in an impression of right lower lobe 
pneumonitis.  By mid-November 1975, pneumonitis was 
resolving.  In late November 1975, a follow-up X-ray was 
interpreted as revealing no pneumonia.  However, an X-ray 
study after an increase in symptoms in February 1976 again 
was interpreted as showing right lower lobe pneumonia.  The 
veteran was admitted from mid-February to early March 1976 
for treatment and the diagnoses were pneumonia and sinusitis.  
In January 1977, the veteran had a recurrence of symptoms 
with right lower lobe lung rales.  The assessment was to rule 
out right lower lobe pneumonia and other unrelated 
disability.  However, in March 1977, a follow-up X-ray was 
negative for pneumonia and the veteran was provided Aspirin 
and Actifed.  

More than five months later, in August 1977, the veteran was 
provided a physical examination for separation.  While his 
problems with past episodes of pneumonia were noted, the 
lungs were completely clear to auscultation on examination 
and it was noted that an X-ray study was normal.  While the 
veteran indicated that he had ear, nose or throat trouble and 
hay fever in the medical history he completed, he did not 
indicate having trouble with asthma or shortness of breath or 
pain or pressure in the chest or chronic cough.  There was no 
noted respiratory disease or disability on the physical 
examination for separation itself.

In January 1991, over 13 years after the veteran was 
separated from service, he filed a claim for service 
connection for drug and alcohol abuse.  There was no claim 
for service connection for chronic pneumonia (or residuals of 
pneumonia during service).  In May 1995, over 17 years after 
the veteran was separated from service, he filed a claim for 
service connection for pneumonia.

The earliest post-service treatment record for pneumonia is 
from October 1984, seven years after the veteran was 
separated from service.  The veteran presented for treatment 
at a VA emergency room and said he thought he was catching 
pneumonia because he stopped using cocaine in April of that 
year.  He also reported having a history of hay fever.  The 
veteran reported an apparent seven-year history of IV heroin 
and cocaine use.  An examination resulted in a diagnosis of 
viral pneumonia.

VA chest X-rays from June 1987, almost 10 years after the 
veteran was separated from service, recorded that multiple 
views were interpreted as being completely negative for any 
abnormality.  In July 1987 the veteran had a respiratory 
infection.  In August 1987, the veteran provided a VA 
clinician with a history of having had pneumonia on multiple 
occasions (at least four) as a child prior to entering active 
military service.  In August 1987, the veteran was provided 
with pulmonary function studies at a VA outpatient clinic.  
While these studies are not formally interpreted, the 
FEV1/FVC was 84 percent of predicted pre-bronchodilator and 
88 percent of predicted post-bronchodilator.  

In February 1988, the veteran was hospitalized for open 
reduction and septoplasty for a broken nose.  He also 
complained of certain other problems and had a "long history" 
of intravenous drug abuse until 1984.  He presently did 
intranasal cocaine but otherwise, he was on no chronic 
medicines and he "has no chronic medical problems."

A May 1989 VA outpatient treatment record contained the 
veteran's report of having pneumonia.  A May 1989 VA chest X-
ray was interpreted as showing a small patchy 
bronchopneumonic infiltration at the extreme right base 
posteriorly.  Otherwise, the lungs were clear.  Pneumonia was 
diagnosed and this record also contained the veteran's 
positive reported history of childhood asthma.

The veteran received substance abuse treatment in January 
1991 and during such treatment he was noted to have a fever 
with a productive cough.  A chest X-ray was interpreted as 
showing an area of infiltration at the right base suggestive 
of pneumonia.

A VA X-ray study of the lungs from July 1995 showed no 
evidence of acute infiltrate.  The lungs were described as 
over-inflated with a bullous emphysema of the left upper 
lung.  There was scarring in the lingula.  

In his initial claim for service connection for pneumonia, 
the veteran stated that he had been treated for chronic 
pneumonia since the "1980's."  The earliest VA treatment 
record containing a diagnosis of pneumonia was October 1984.  
In an attempt to assist the veteran in collecting all 
relevant evidence, he was invited to identify any other 
treatment providers for chronic pneumonia from soon after 
service.  The veteran submitted a release of information for 
the Kaiser Permanente Hospital in Los Angeles, California, 
commencing in 1981, four years after service separation.  The 
RO contacted this hospital and was informed that they were 
unable to identify the veteran without further information.  
The RO followed up with the veteran asking for this 
additional information and received a response that the 
veteran was unable to obtain any additional medical records 
from this institution.

In February 1996, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran stated that he first 
had pneumonia in December 1974 during service and continued 
to have the same ailment over the next 22 years.  He said 
that pneumonia had "turned into" emphysema along with one of 
his lungs being scarred and over-inflated lungs.  When it was 
pointed out that the veteran had separated from active 
service in 1977 and first showed VA treatment for pneumonia 
in 1984, the veteran stated that he had been examined in 1981 
for employment.  In response to the VA hearing officer's 
question, the veteran stated that he would do his best to 
submit such record.  When asked why in 1987 the veteran had 
noted multiple treatments for pneumonia during childhood, the 
veteran said he probably told VA clinicians that he had 
asthma.  He was not sure if he told them he had pneumonia.  
He said the first time he was treated for pneumonia after he 
separated from service was "somewhere in the area of 1981 to 
1984."  The veteran indicated that he had smoked cigarettes 
ever since service up until when he stopped in September 
1995.  He testified that he had commenced smoking when he was 
a teenager at age "16".  He said the last time that he had 
pneumonia was in February 1995.  

VA medical records reflect that the veteran was seen in 
January 1997 for complaints of a productive cough, shortness 
of breath, fever, chills, and other symptoms.  A diagnostic 
impression of probable pneumonia was given.  When the veteran 
returned later in January 1997, he reported that he still had 
a yellowish productive cough.  The diagnostic impression was 
bronchitis secondary to tobacco use.  In August 1997, the 
veteran was still noted to have bullous emphysema of the left 
upper lung and the impression was most likely bronchitis.  In 
October 1997, the veteran was noted to have a principal 
diagnosis of schizophrenia and depression.  A chest X-ray 
still revealed left-sided upper lobe bullous emphysema which 
had remained unchanged for several months.

A January 1998 VA outpatient treatment record noted that the 
veteran had moderate chronic obstructive pulmonary disease.  
He said his last pneumonia had been in January 1997.  It was 
noted that he had a history of schizophrenia and emphysema 
and recurrent pneumonias for the past 10 years.  It was 
clearly noted that smoking cessation was discussed with the 
veteran.  This record also noted a history of recurrent 
pneumonias of an unclear etiology.  Other VA records from 
this time note that the veteran continued to have a 
productive cough and continued to smoke tobacco.  A CT scan 
of the chest in January 1998 was interpreted as showing no 
evidence of significant bronchiectasis and no evidence of 
adenopathy of mass.  There were bullous emphysematous changes 
of both lungs and the impression was moderate obstructive 
ventilatory defect with "sign" response after 
bronchodilators, and mild diffuse impairment consistent with 
smoking.

In June 1998, the veteran submitted a statement containing 
numerous quotes from various medical literature including 
Dorland's Illustrated Medical Dictionary, a textbook of 
pulmonary diseases and various other information which 
appears to have been collected from a computer source search.  
Much of the copied material involved the issues of pulmonary 
disease and pneumonia of various causes.  Certain portions of 
this information were highlighted.  

In June 1998, the veteran was provided a fee-basis VA 
physical examination.  In reporting his own history, the 
veteran said he first developed problems with pneumonia 
during service in 1974 and had had numerous episodes since 
that time.  He was unable to inform the physician of an exact 
number as to occasions that he had pneumonia.  He had never 
required a ventilator or intensive care and had on occasion 
used IV antibiotics.  He did not have problems with fevers or 
night sweats.  He also believed that he had emphysema because 
of recurrent pneumonia.  Physical examination revealed the 
veteran was well nourished and well developed without any 
sign of debility or dehydration.  He was 69.5 inches tall, 
weighed 181 pounds, pulse was 70 and regular, and blood 
pressure sitting was 140/80 and standing 140/74.  The lungs 
were clear to auscultation bilaterally.  The heart had 
regular rate and rhythm with normal apical beat and normal 
heart sounds with no murmurs, rubs, or gallops.  Neurological 
examination was normal.  Pulmonary function testing showed an 
FVC of 3.7 before bronchodilator and 4.0 after 
bronchodilator.  This was 103 percent of predicted.  FEV-1 
was 2.8 before bronchodilator and 3.0 after bronchodilator.  
This was 90 percent of predicted.  Flow rate was 76 percent 
before bronchodilator and 75 percent after bronchodilator.  
"These [were] normal pulmonary function studies."  An 
electrocardiogram showed normal sinus rhythm at a rate of 70.  
There was a normal axis.  Chest X-rays showed the heart was 
of normal size and configuration and the lung fields were 
clear.  There was no evidence of mediastinal widening.  There 
was no abnormality demonstrated.  While the veteran 
complained of recurrent pneumonia, the diagnosis was 
bronchitis based on his complaints and "findings on chest X-
ray."  He had no sign of respiratory failure.  His pulmonary 
function was normal.  He had no evidence of residual 
pulmonary embolism, pulmonary hypertension, congestive heart 
failure, chronic pulmonary thromboembolism, or ankylosing 
spondylosis.

Analysis:  The veteran's claim for service connection for 
pneumonia is not well grounded because, although the veteran 
was clearly documented as having pneumonia on separate 
occasions during service, no service medical record or any 
other clinical evidence tends to show that the veteran 
incurred "chronic pneumonia" or that the veteran acquired any 
residual pathology or disability as a result of multiple 
occasions of pneumonia during service.

While chest X-rays during service were interpreted as showing 
right lower lobe pneumonia, X-ray studies taken between 
service incurrences of pneumonia in November 1975 and prior 
to service separation in March 1977, were interpreted as 
being entirely normal.  That is, while the veteran is 
documented to have had the onset of pneumonia on perhaps 
three occasions during service in December 1974, October 
1975, and March 1976, these incidences are shown by the 
clinical evidence on file to have been acute, transitory, and 
resolved without permanent disabling residuals prior to the 
veteran's separation from service in October 1977.  Again, 
the service separation examination in August 1977 noted the 
history of pneumonias but that examination recorded that the 
lungs were clear and the most recent X-ray study was 
interpreted as normal.  At the time of service separation, 
the veteran himself in the report of medical history noted no 
chronic or frequent colds, no asthma, no shortness of breath, 
no pain or pressure in the chest, no chronic cough, but only 
a history of hay fever.  The veteran's first claim for drug 
and alcohol abuse was filed in January 1991, over 13 years 
after he was separated from service, and there was no claim 
for chronic pneumonia or residuals of pneumonia in service at 
that time.  Accordingly, the veteran's claim is not well 
grounded because there is a lack of clinical evidence showing 
that the veteran sustained a chronic disability in service.

Next, the veteran's claim is not well grounded because there 
is an absence of clinical evidence showing sufficient 
chronicity of symptoms during and after service.  That is, 
the veteran is clearly documented to have had several 
episodes of pneumonia during service and several episodes 
after service.  It appears that the first clinically 
documented episode of "viral" pneumonia after service 
occurred in October 1984, seven years after the veteran was 
separated from service.  However, there was a normal VA chest 
X-ray in June 1987.  The next occurrence of pneumonia appears 
to have been in May 1989 and there was another episode in 
January 1991.  There may have been one or more episodes since 
that time.  

Nonetheless, there is no clinical diagnosis of "chronic 
pneumonia" anywhere on file.  The only evidence that the 
veteran had some form of chronic pneumonia in service which 
has been episodic ever since service is the veteran's own 
testimony but the veteran clearly lacks the requisite medical 
expertise to provide such a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The fact remains that 
these episodes of pneumonia, at least the episodes during 
service and seven years after service in October 1984, are 
shown to have been acute, transitory, and resolved without 
residual.  

The veteran has provided statements and testimony, which must 
be presumed to be credible for well-grounded purpose 
analysis, that he had chronic symptoms of pneumonia ever 
since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
However, the veteran has not argued that he incurred a single 
episode of pneumonia during service and that this episode has 
continued in effect ever since service.  He has, instead, 
argued that he had many episodes of pneumonia which are all 
attributable to service.  He lacks the requisite medical 
expertise to establish a causal relationship between in-
service episodes of pneumonia and post-service episodes of 
pneumonia.  There is no clinical or other competent evidence 
on file that supports such a conclusion.  The objective 
evidence reveals that the veteran's last episode of pneumonia 
during service appears to have been in early 1976 and there 
is not another documented episode of pneumonia for over seven 
years until October 1984.  At that time, the veteran said he 
got pneumonia because he stopped using cocaine in April 1984.  
Clinical records from around this time also provide a seven-
year history of IV heroin and cocaine use which was 
subsequently followed by nasal cocaine use.  An allegation of 
chronic symptoms consistent with Savage v. Gober is no 
substitute for competent evidence causally relating any 
current disability to an incident, injury or disease of 
active service (nexus).  Voerth v. West, No. 95-904 (U.S. 
Vet. App. Oct. 15, 1999).

The veteran's claim is also not well grounded because there 
is no competent clinical evidence which ties any current 
disability to any incident, injury or disease of active 
service, including several episodes of acute pneumonia.  The 
veteran has more recently been noted to have some scarring of 
the lungs and a bullous emphysema of the left upper lung 
lobe.  The veteran is also noted to have a moderate 
obstructive ventilatory defect which is consistent with 
tobacco smoking.  These findings are somewhat at odds with 
the most recent VA fee-basis examination which found 
pulmonary function studies to be essentially normal as were 
chest X-rays.  The diagnosis at that time was bronchitis.  In 
any event, no positive finding of mild ventilatory defect or 
minor lung scarring or bullous emphysema of the left upper 
lobe is competently related to any incident, injury or 
disease of active service, including several acute episodes 
of pneumonia during service.  That is, no clinical or other 
competent evidence on file relates any current pulmonary 
disability to any incident of active service.

In considering this claim, the Board has carefully evaluated 
all of the copied medical literature which the veteran 
submitted in June 1998.  However, the Board finds that this 
evidence is, individually and collectively, too general and 
not specifically related to the facts of the veteran's case 
to make his case well grounded.  None of the definitions or 
short medical excerpts or the articles on Community-Acquired 
Pneumonia and Clinical Aspects of Chronic Obstructive 
Pulmonary Disease provide enough specific information 
directly relating the facts of the veteran's case or 
specifically relating any of his particular symptoms to 
"chronic" disability or "chronic pneumonia" or relate acute 
episodes of pneumonia during service to chronic disability 
manifested after service.  This clinical literature does not 
adequately or specifically support the veteran's current 
claim.  The Court has held that such literature can, if 
specific and detailed enough, be sufficient to well ground a 
veteran's claim for service connection.  However, the Court 
has also found on other occasions that generic or background 
literature surrounding the essential subject of a claim is 
not sufficiently pertinent or probative or relevant to a 
veteran's claim to make it well grounded.  The latter finding 
is applicable in the present case.

Given the absence of evidence of service incurrence of a 
chronic disability, the absence of clinical evidence 
demonstrating a chronicity of symptoms (with the exception of 
occasional episodes of acute pneumonia, not shown to be 
chronic), and the absence of competent evidence relating 
current findings of pulmonary disability to any incident of 
service, the Board finds that the facts of this case do not 
demonstrate a plausible or well-grounded claim.  

Additional Matters:  While the RO held that the veteran's 
claim was well grounded, the veteran's has not been 
prejudiced by the Board's finding to the contrary inasmuch as 
a claim which is not well grounded is inherently implausible, 
and any error by the RO in adjudication of the claim on its 
merits could not be prejudicial.  See Meyer v. Brown, 9 Vet. 
App. 425 (1996); Voerth v. West, No. 95-904 (U.S. Vet. App. 
Oct. 15, 1999); Bernard v. Brown, 4 Vet. App. 384 (1993).

Although where claims are not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of the evidence necessary to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under § 5103(a) in that statements of the case 
have clearly advised the veteran that evidence of service 
incurrence of a chronic disability, chronicity of 
symptomatology, and causal connection of current disability 
to events of service was necessary to support his claim.  He 
was requested to submit evidence showing chronicity of 
symptoms more closely to the time of service separation and 
failed to do so.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence that is lacking and 
which is necessary to make his claim well grounded.


ORDER

Entitlement to service connection for pneumonia is denied. 


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

